DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 5,837,960) in view of Zhang et al (US 2016/0354976).  
Regarding claims 14 and 21, and in reference to Figure 1 of Lewis, Lewis teaches enclosure 9, considered to constitute the claimed build chamber, table 6, rotary table 5, and substrate 4 (Fig. 1), any of which, individually or in combination, are considered to constitute the claimed working table onto which layers of powdered material are to be placed, laser generator 14 considered to constitute the claimed at least one high energy beam source, and controller 25, considered to constitute the claimed at least one control unit.  While the structure of the claimed apparatus is not 25 connected at least to the laser generator 14, the powder containers 10 and 34 via powder feeders 11 and 32, and the deposition head 1 via actuator 36 (col. 7, lines 4-58).  The system of Lewis is considered capable of, and therefore configured to perform, the claimed distribution of two distinct powders and subsequent fusing via at least one high energy beam.  
Regarding the claimed providing of a first supplementary gas and the releasing of a predefined concentration of said gas, Lewis depicts conduits 12 and 13 to flow gas into enclosure 9 and evacuate it.  Regarding claims 15-17 and further regarding claim 14, although the particular type of gas used in the system is not considered to further limit the structure of the claimed apparatus beyond that of the prior art, it should be noted that Lewis does teach that it is often desirable to conduct the process in an inert gas atmosphere; however, it may be desirable to utilize an atmosphere containing a reactive gas, or a reducing atmosphere (col. 20, lines 33-44).  
Lewis does not teach expressly teach the use of a gas capable of reacting chemically with or being absorbed by the finished 3D article and subsequent heating to release said gas from the article.  
Zhang, in a similar invention relating to additive manufacturing (title), discloses methods and apparatuses for the refinement of microstructure and altering mechanical properties of additive manufactured components based on thermal-hydrogen processing (THP), wherein THP uses hydrogen as a temporary alloying element to 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to subject the additively manufactured article of Lewis to THP in order to refine the microstructure and alter the mechanical properties of the finished article, as taught by Zhang, wherein the process described by Zhang includes the hydrogenation of the product followed by heating and release of said hydrogen.  The structural components necessary to carry out the THP of Zhang are considered to encompass the claimed apparatus.  Note that Zhang teaches that the THP may occur within the AM build chamber (par. 24).   
Lewis does not expressly teach that the controller 25 is used to regulate the gas flow into and out of the enclosure 9.  
Regarding claim 14, and insomuch as the structure of the claimed apparatus is limited to the instantly claimed control until program instructions, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to operate the flow of gas into and out of the enclosure 9 via a controller in order to obviate the need to manually operate said flow of gas as well as to accurately control said flow 
Regarding claim 18, the intended materials worked upon by the claimed apparatus are not considered to further distinguish the structure of the claimed apparatus over that of the prior art (MPEP 2115), as stated above.  Note that the apparatus of Lewis is capable of use with metallic powders (col. 25, line 41-col. 26, line 11).  Zhang teaches the use of Ti, Ti alloys, and Ti-6Al-4V (pars. 16 and 31).  
Regarding claims 19 and 20, the claimed process limitations are not considered to further distinguish the structure of the claimed apparatus from that of the prior art.  While the second supplementary gas of claims 19 and 20 is considered to be optionally present as it is required of one of two possible conditions, it is noted that Lewis teaches at least two distinct gas conduits 12 and 18 (Fig. 1).  Insomuch as the structure of the claimed apparatus is limited to the instantly claimed control until program instructions, the instantly claimed holding temperature and holding time interval are not limited; therefore, any amount of time at any temperature at which the finished 3D article is held in the enclosure 9 constitutes the claimed conditions.  
Regarding claims 23 and 24, although the THP of Zhang is not limited to hydride bonds, hydrides are explicitly taught and suitable for use (pars. 17 and 18).  

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.  Applicant argues that the relied upon process of Zhang is taught to treat titanium-containing feeds, whereas Lewis does not teach or suggest such feeds .  
Applicant further argues that Zhang fails to expressly teach that the dehydrogenation step occurs within the build chamber.  The Office respectfully disagrees.  Zhang teaches that it is expected that feed stocks including hydrogen might not be heat treated until after build completion to avoid diffusing hydrogen out of the object during the build (par. 28).  As such, the system is explicitly taught to be capable of dehydrogenation within the build chamber via heating.  
prima facie obvious, as the alternative would mean that no patents that ever describe a process would ever be enabled to carry out such a process, without an accompanying system with which to carry out said process.  This just simply is not a requirement.  
Applicant’s final argument is substantially the same, in that Applicant states that Lewis fails to suggest an apparatus capable of heating a finished 3D article and further that Lewis fails to teach an apparatus capable of providing vacuum conditions.  The Office respectfully disagrees.  By way of a source of heat, the instantly claimed invention requires only at least one high energy beam source, which is taught by Lewis.  Regardless, if the combination of references suggests the heating of an additively manufactured product within the build chamber, it necessarily would have been obvious to implement such a means, if not already present.  The same goes for the vacuum conditions.  Zhang does not teach away from carrying out the dehydrogenation in the build chamber, and as previously pointed out, Zhang teaches that the mere heating of a feed stock that contains hydrogen may result in the hydrogen diffusing out of the object, regardless of vacuum conditions.  
In response to applicant's argument that Zhang does not explicitly teach the structural aspects of an apparatus capable of performing the process, as taught by Zhang, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, the suggestion is that the instantly claimed invention is not patentable over the prior art of record.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732